          Case 1:19-cv-04327-VEC Document 9 Filed 05/15/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


BEN FEIBLEMAN,

                                 Plaintiff,

                 v.                                              No. 1:19-cv-04327

THE TRUSTEES OF COLUMBIA
UNIVERSITY IN THE CITY OF
NEW YORK,

                                 Defendant.




                                  NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE THAT the undersigned, of the law firm of Kaplan Hecker &

Fink LLP, hereby certifies that she is admitted to practice in this Court and enters an appearance

as counsel of record for Defendant The Trustees of Columbia University in the City of New York

in the above-captioned matter.

Dated: May 15, 2019
       New York, New York


                                       Respectfully submitted,


                                       By:    /s/ Roberta A. Kaplan
                                              Roberta A. Kaplan
                                              KAPLAN HECKER & FINK LLP
                                              350 Fifth Avenue, Suite 7110
                                              New York, New York 10118
                                              Telephone: (212) 763-0883
                                              Facsimile: (212) 564-0883
                                              rkaplan@kaplanhecker.com

                                       Counsel for Defendant The Trustees of Columbia
                                       University in the City of New York
